—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered July 21, 2000, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of five years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The record, which includes the photographs of the lineup, supports the court’s finding that with the exception of one person, the lineup participants were sufficiently similar in appearance so that defendant was not singled out for identification (see People v Chipp, 75 NY2d 327, 336 [1990], cert denied 498 US 833 [1990]). Concur — Nardelli, J.P., Mazzarelli, Andrias, Ellerin and Marlow, JJ.